Title: To George Washington from Charles Willson Peale, 31 March 1787
From: Peale, Charles Willson
To: Washington, George



Dr Sir
Phila[delphi]a March 31. 1787

Your obliging favor of the 13th I received on the 28th[.] The Pepper I beleive preserved the body from being thrown over board. My Anticeptic Powders I hope will preserve the remains, yet not so perfect as I could wish as many of the feathers fall off.
I believe the conveyance by the stage waggon with a particular direction will be the most certain.
If you wish to possess any bird, or Annimals, which you may at any time send to preserve the form, please to inform me, and I will most chearfully do my best to serve you. I am with much regard your obliged Hble Servant.

C. W. Peale

